UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1586


SHAUN BROWN; JENEVER BROWN,

                   Plaintiffs - Appellants,

             and

JOBS VIRGINIA COMMUNITY DEVELOPMENT CORPORATION, a/k/a
JOBS,

                   Plaintiff,

             v.

UNITED STATES DEPARTMENT OF AGRICULTURE; WILLIAM STRONG,
in his official and individual capacity; VIRGINIA DEPARTMENT OF HEALTH;
DR. MICHAEL WELCH, in his official and individual capacity; JUSTIN
CURTIS, in his official and individual capacity; DENISE BRANSCOME, in her
official and individual capacity; ELIZABETH LAW, in her official and individual
capacity,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-01377-LO-MSN)


Submitted: April 30, 2019                                     Decided: May 10, 2019


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.
Dismissed and remanded by unpublished per curiam opinion.


Shaun Brown, Jenever Brown, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Shaun Brown and Jenever Brown appeal the district court’s order dismissing

Defendants Virginia Department of Health, Dr. Michael Welch, Justin Curtis, Denise

Branscome, and Elizabeth Law from the Plaintiffs’ civil rights action. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the action

remains pending as to the United States Department of Agriculture and William Strong,

the order Plaintiffs seek to appeal is neither a final order nor an appealable interlocutory

or collateral order. See Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015); see also

Hunter v. Town of Mocksville, 789 F.3d 389, 402 (4th Cir. 2015). Accordingly, we

dismiss the appeal for lack of jurisdiction and remand the case to the district court to

consider Plaintiffs’ claims against these remaining Defendants. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                             3